Mr. -Chief Justice CatoN delivered the opinion of the Court. The witness, Ragland,, stated on his voir dire, that Munger, to whom he sold the goods, had obtained judgment against him in Chicago on the implied warranty of title. The plaintiffs’ counsel thinks this is not sufficient proof of that fact. If we agreed with him in this, we should probably have to affirm this judgment; but we think this was competent proof that such a judgment was obtained, and it is this which renders the witness interested in favor of the party calling him, and, consequently, incompetent. When Munger obtained a judgment against him on the implied warranty of the title to the goods, then his liability was fixed, and could not be affected by the determination of this or any other cause. It then became his interest to prove that his sale of the goods to> Munger was fraudulent, and thus procure the goods to be applied in satisfaction of the judgment against him. Had not Hunger already obtained a judgment against him for the failure of the title to the goods, there would then be his desire to make that title good, and thus save himself from liability on that implied warranty, to "countervail his desire to have the goods sold to pay this judgment against him; but now, as all question on that implied warranty is forever settled, there is nothing to balance his interest in favor of the party calling him. The court erred in permitting him to testify. The judgment is reversed, and the cause remanded. Judgment reversed.